Exhibit 10.1

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.

AMENDMENT #1

TO SUITE RETENTION AND DEVELOPMENT AGREEMENT

THIS AMENDMENT #1 (the “Amendment”) to the SUITE RETENTION AND DEVELOPMENT
AGREEMENT dated September 9, 2019 (the “Agreement”) is made and entered into as
of September 22, 2020 (the “Amendment Effective Date”), by and between Albany
Molecular Research, Inc. with a place of business at 26 Corporate Circle,
Albany, New York 12203 (“AMRI”) and Translate Bio, Inc. with a place of business
at 29 Hartwell Avenue, Lexington, Massachusetts 02421 (“Translate Bio”). For
purposes of this Amendment, AMRI and Translate Bio are each a “Party” and
collectively, the “Parties.”

WHEREAS, Translate Bio has requested that AMRI use the Cleanroom Suites to
perform additional services relating to the manufacture of Translate Bio’s bulk
drug product, and AMRI has agreed to perform such additional services;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

AMENDMENTS

 

1.1

Article I of the Agreement is hereby amended to add the following definitions
(in alphabetical order, as applicable):

 

  (a)

“Build-Out Completion” means August 31, 2020.

 

  (b)

“Bulk Drug Product” means the bulk drug product after Processing by AMRI in
accordance with the Master Batch Record. For the avoidance of doubt, unless
expressly agreed by the Parties in writing the Processing of Bulk Drug Product
pursuant to this Agreement shall in no event include Secondary Packaging.

 

  (c)

“Bulk Drug Product-Specific Program Technology” means any Program Technology
that constitutes an improvement, modification, derivative, or new use of the Raw
Materials proprietary to Translate Bio or a Translate Bio partner or of the Drug
Product, including without limitation the manufacturing process for Drug Product
as set forth in the Master Batch Record, but which is not an improvement of
general applicability to the manufacturing process, and all intellectual
property rights in any of the foregoing.



--------------------------------------------------------------------------------

  (d)

“Bulk Drug Product Specifications” means the written specifications and quality
standards, including tests, analytical procedures and acceptance criteria, that
are established to confirm the characteristics and quality of the Bulk Drug
Product as set forth in the mutually agreed upon Master Batch Record, and as
amended from time to time, by written agreement of the Parties when applicable,
in accordance with the procedures set forth in this Agreement and the Quality
Agreement.

 

  (e)

“Packaging” of Bulk Drug Product means the filling of vials or other
receptacles, as applicable, and bulk packaging of naked vials or other
receptacles, as applicable, into containers. For the avoidance of doubt, this
shall exclude vial labeling and Secondary Packaging.

 

  (f)

“Process,” “Processed,” or “Processing” means (i) as relates to Drug Substance,
the conversion of the Raw Materials into Drug Substance in accordance with the
Master Batch Record and the terms and conditions set forth in this Agreement and
the Quality Agreement, and (ii) as relates to Bulk Drug Product, the
compounding, processing, formulating and/or Packaging of the Drug Substance and
Raw Materials into Bulk Drug Product in accordance with the Master Batch Record
and the terms and conditions set forth in this Agreement and the Quality
Agreement.

 

  (g)

“Secondary Packaging” means all packaging components or packaging activities not
specifically included under the definition for Packaging, which activities are
not and will not be in direct contact with the dosage form. (For the avoidance
of doubt, Secondary Packaging shall include the finished labelling of vials
containing the Bulk Drug Product).

 

  (h)

“Translate Bio Materials” means certain Raw Materials and any other materials
(such as consumables) which Translate Bio shall supply to AMRI, as mutually
agreed by the Parties. Translate Bio Materials shall include Drug Substance
which is Delivered by AMRI to Translate Bio (as defined in Section 5.1 herein)
or which is manufactured by a third party and provided to AMRI by or on behalf
of Translate Bio.

 

  (i)

“Translate Bio Technology” means Translate Bio Existing Technology,
Drug-Substance-Specific Program Technology and Bulk Drug Product-Specific
Program Technology.

 

1.2

Article I of the Agreement is hereby amended to delete the definition of Drug
Substance Warranty.

 

1.3

The first section of Section 2.1 is hereby replaced in its entirety with the
following:

In connection with this Agreement, AMRI and Translate Bio shall arrange for the
design and construction of a series of cleanroom suites and warehouse space at
the Facility, as more specifically described in Exhibit A (the “Cleanroom
Suites”). Title to, and risk of loss of, the Cleanroom Suites shall be retained
by AMRI. AMRI shall

 

2



--------------------------------------------------------------------------------

enter into the Detailed Design Contract and the Construction Contract, pursuant
to which the design and construction, respectively, of the Cleanroom Suites (the
“Build-Out”) shall be conducted in conformance with Translate Bio’s requirements
(as mutually agreed by the Parties) and the terms of and conditions of this
Agreement. The Parties agree that the Build-Out, and specifically design of the
Cleanroom Suites, shall be a joint effort between the Parties who shall share
responsibility in ensuring that the Cleanroom Suites satisfy Translate Bio’s
objectives. For clarity, the rights of Translate Bio set forth in Section 2.7 of
the Agreement shall apply with respect to the warehouse space funded by the
Translate Bio Capital Investment, provided that AMRI shall be able to use
unoccupied ambient space within the warehouse for temporary storage of
consumables unrelated to mRNA manufacture, but shall make such space available
as needed for Translate Bio purposes.

 

1.4

Section 2.8(d) is hereby replaced in its entirety with the following:

(i) Monthly Payment. On a monthly basis during the Term, beginning with the
month immediately following the Build-Out Completion, Translate Bio shall have
an obligation to pay AMRI an amount equal to (a) one million U.S. Dollars
($1,000,000) (as may be increased pursuant to the immediately following
paragraph, the “Translate Bio Monthly Fee”), plus (b) the Incremental Monthly
Fee (as defined in Section 3.2), if any (the Translate Bio Monthly Fee and the
Incremental Monthly Fee , collectively, the “Aggregate Monthly Payment”).
Translate Bio shall owe a pro-rated payment for the month during which the
Build-Out Completion occurs, equivalent to: the Translate Bio Monthly Fee
(i) divided by the number of days in such month, and (ii) multiplied by the
number of days remaining in such month following the day of the month that
Build-Out Completion occurred (inclusive of such day). The Parties agree that
the Translate Bio Monthly Fee shall be made to AMRI in exchange for the Suite
Retention and the Development Services (excluding any Batches covered by the
Incremental Monthly Fee and any services expressly set forth in Exhibit D, which
shall be subject to the charges set forth therein). Notwithstanding the
foregoing, the Parties agree that Translate Bio shall be obligated to pay the
Translate Bio Monthly Fee, irrespective of whether AMRI is providing Development
Services during the relevant monthly period, Furthermore, the Translate Bio
Monthly Fee is not refundable or transferrable, and is not creditable to any
future services or periods covered by this Agreement.

AMRI may implement an increase in the Translate Bio Monthly Fee once annually,
beginning on January 1 of each calendar year following the first anniversary of
Build-Out Completion, in an amount equal to three percent (3%) of the
then-current Translate Bio Monthly Fee. AMRI shall provide Translate Bio with
written notice of any such increase at least [**] prior to its effective date.

(ii) Invoicing and Payments.

 

  (a)

Translate Bio Monthly Fee. AMRI shall provide an invoice to Translate Bio for
the Translate Bio Monthly Fee [**] prior to the first day of the applicable
month, and Translate Bio shall make payment of such Translate Bio Monthly Fee on
the first Business Day of such month.

 

3



--------------------------------------------------------------------------------

  (b)

Incremental Monthly Fee. AMRI shall provide an invoice to Translate Bio for the
Incremental Monthly Fee, if any, as soon as possible after the number of Batches
of Drug Substance and/or Bulk Drug Product that AMRI completed during such month
are known, which shall in no case be earlier than the end of such month.
Translate Bio shall make payment of such Incremental Monthly Fee within [**] of
receipt of such invoice.

(iii) Forecast and Purchase Orders.

 

  (a)

Forecast. On the first day of each calendar month, beginning approximately [**]
prior to the date of Build-Out Completion, Translate Bio shall furnish to AMRI a
written [**] rolling forecast of quantities of Drug Substance and/or Bulk Drug
Product Batches that Translate Bio intends to order from AMRI during such
period.

 

  (b)

Purchase Orders. For purchase orders relating to the Translate Bio Monthly Fee,
upon Build-Out Completion, Translate Bio shall provide a purchase order to AMRI
for Translate Bio Monthly Fees for the period from Build-Out Completion
(pro-rated for the month in which Build-Out Completion occurs) through the end
of the calendar year. Thereafter on an annual basis, [**] prior to the start of
each calendar year, Translate Bio shall provide a purchase order to AMRI for
Translate Bio Monthly Fees for the following calendar year (January 1 through
December 31).

 

1.5

The third sentence of Section 3.1 is hereby replaced in its entirety with the
following:

Translate Bio is obligated to pay for (via the Translate Bio Monthly Fee, the
Incremental Monthly Fee and any applicable additional costs per Section 2.8(e)),
and AMRI shall have no liability for, all Development Services even if the Drug
Substance and/or Bulk Drug Product produced does not conform to the Drug
Substance Specifications or Bulk Drug Product Specifications, respectively,
unless such non-conformity is attributable to AMRI’s gross negligence or willful
misconduct.

 

1.6

Section 3.2 is hereby replaced in its entirety with the following:

Monthly Batches and Pricing. As set forth in Section 2.8(d)(iii)(a), Translate
Bio shall specify the number of Batches of Drug Substance and/or Bulk Drug
Product to be Processed by AMRI in any given calendar month. Pricing for such
Batches shall be as follows (as may be increased pursuant to this Section 3.2,
the “Batch Pricing”):

 

Batch of Drug Substance

   $ [**]  

Batch of Bulk Drug Product

   $ [**]  

The Batch Pricing set forth in the table above assumes: (i) operation of the
Cleanroom Suites for no more than eight hours per day, five days per week,
(ii) that each Batch of Drug Substance shall take [**] to Process and each Batch
of Bulk Drug Product shall

 

4



--------------------------------------------------------------------------------

take [**] to Process, and (iii) Batch size of Drug Substance equal to [**], and
Batch size of Drug Product equal to the liposomal encapsulation of one Batch of
Drug Substance. AMRI shall only be obligated to Process the number of Batches of
Drug Substance and/or Bulk Drug Product permitted by such one-shift operations
during each month. The Parties agree that, [**] from the Amendment Effective
Date, the Parties will negotiate in good faith any increase or decrease in the
Batch Pricing in the event that the actual Processing time for a Batch of Drug
Substance and/or a Batch of Bulk Drug Product is longer or shorter than the
estimates set forth above.

AMRI may implement an increase in the Batch Pricing once annually, beginning on
January 1 of each calendar year following the first anniversary of Build-Out
Completion, in an amount equal to three percent (3%) of the then-current Batch
Pricing. AMRI shall provide Translate Bio with written notice of any such
increase at least [**] prior to its effective date.

On a monthly basis, Translate Bio shall owe to AMRI the greater of (i) the
Translate Bio Monthly Fee, or (ii) the aggregate amount due for all Batches of
Drug Substance and Bulk Drug Product completed during such month (any amount
over $1,000,000 shall be referred to as the “Incremental Monthly Fee”). For
purposes of this provision, completion of a Batch shall mean that AMRI has
fulfilled its Processing obligations (which, for the avoidance of doubt, shall
not include testing or release).

By way of example:

 

  (a)

If AMRI completes Processing of [**] of Drug Substance and [**] of Bulk Drug
Product in a month, Translate Bio shall owe the Translate Bio Monthly Fee [**].

 

  (b)

If AMRI completes Processing of [**] of Drug Substance and [**] of Bulk Drug
Product in a month, Translate Bio shall owe the Translate Bio Monthly Fee [**].

 

1.7

Section 3.3 is hereby replaced in its entirety with the following:

Rescheduling and Cancellation. In the event that Translate Bio, with less than
[**] notice prior to the scheduled date of manufacture, cancels, or delays or
reschedules by more than [**], any Batches for a month in which there is an
Incremental Monthly Fee (based on the forecast provided in
Section 2.8(d)(iii)(a)), Translate Bio shall pay an amount equal to [**] percent
([**]%) of the applicable Incremental Monthly Fee. By way of example:

 

  (a)

if AMRI is scheduled to Process [**] of Drug Substance and [**] of Bulk Drug
Product in a month and Translate Bio cancels or reschedules [**] of Drug
Substance, Translate shall owe $[**].

 

5



--------------------------------------------------------------------------------

  (b)

if AMRI is scheduled to Process [**] of Drug Substance and [**] of Bulk Drug
Product in a month and Translate Bio cancels or reschedules [**] of Bulk Drug
Product, Translate shall owe $[**].

For the avoidance of doubt, this Section 3.3 shall in no event limit Translate
Bio’s obligation to pay the Translate Bio Monthly Fee each month.

 

1.8

The first sentence of Section 4.1 of the Agreement is hereby replaced in its
entirety with the following:

Translate Bio shall supply to AMRI for Processing, at Translate Bio’s sole cost,
the Translate Bio Materials.

 

1.9

Article 5 of the Agreement is hereby replaced in its entirety with the
following:

5.1 Delivery of Drug Substance and/or Bulk Drug Product. Title and risk of loss
of Drug Substance, Bulk Drug Product and other deliverables shall transfer from
AMRI to Translate Bio upon delivery EXW Facility (Incoterms 2010) (“Delivery”).
For manufactured Batches of Bulk Drug Product, Delivery shall occur upon the
later of (a) the issuance to Translate Bio of the completed Batch Documentation,
in accordance with the Quality Agreement and (b) notification by AMRI to
Translate Bio that the Batch is available for pick up at Facility. For
manufactured Batches of Drug Substance, Delivery shall occur upon the issuance
to Translate Bio of the completed Batch Documentation, in accordance with the
Quality Agreement. Translate Bio is responsible for transportation of the Bulk
Drug Product to Translate Bio’s final destination, at the sole risk and expense
of Translate Bio. In the event that Translate Bio elects for Drug Substance
Processed by AMRI not be used to Process Bulk Drug Product pursuant to this
Agreement, Translate Bio is responsible for transportation of the Drug Substance
to Translate Bio’s final destination, at the sole risk and expense of Translate
Bio. For avoidance of doubt, in each case, Translate Bio is responsible for
arranging pick up by carrier and all shipping costs and risks. Should Translate
Bio request AMRI to assist with any arrangements with the carrier, such
arrangements will be made by AMRI on behalf of Translate Bio in accordance with
Translate Bio’s applicable instructions and at the sole risk and expense of
Translate Bio.

5.2 Storage.

(a) Bulk Drug Product. If Translate Bio does not pick up Bulk Drug Product after
AMRI has notified Translate Bio in writing that it is available, AMRI shall
store such Bulk Drug Product at the Facility. For all Bulk Drug Product stored
by AMRI following Delivery, Translate Bio agrees that: (i) Translate Bio has
title and risk of ownership, (ii) Translate Bio has made a fixed commitment to
purchase such Bulk Drug Product, (iii) Translate Bio is responsible for any
decrease in market value of such Bulk Drug Product that relates to factors and
circumstances outside of AMRI’s control, and (iv) Translate Bio is responsible
for obtaining insurance for such Bulk Drug Product during the storage period, if
desired.

 

6



--------------------------------------------------------------------------------

(b) Drug Substance. For all Drug Substance that has been Processed by AMRI and
which has not yet been used for Processing of Bulk Drug Product or which
Translate Bio has elected not be used to Process Bulk Drug Product pursuant to
this Agreement, AMRI shall store such Drug Substance at the Facility. For all
Drug Substance stored by AMRI following Delivery, Translate Bio agrees that:
(i) Translate Bio has title and risk of ownership, (ii) Translate Bio has made a
fixed commitment to purchase such Drug Substance, (iii) Translate Bio is
responsible for any decrease in market value of such Drug Substance that relates
to factors and circumstances outside of AMRI’s control, and (iv) Translate Bio
is responsible for obtaining insurance for such Drug Substance during the
storage period, if desired.

(c) Storage fees. The storage fees outlined in Exhibit D do not apply if storage
of Drug Substance or Bulk Drug Product is within the warehouse space indicated
as part of the “Cleanroom Suite” referenced in Exhibit A. For clarity, the
Parties agree that such storage fees shall apply to storage of Drug Substance
and/or Bulk Drug Product in the event that the warehouse space indicated as part
of the Cleanroom Suite is full.

 

1.10

Section 7.1(c) is hereby replaced in its entirety with the following:

 

  (c)

all Drug Substance and/or Bulk Drug Product delivered hereunder shall be
manufactured in accordance with cGMP, the then-current Master Batch Record and
the Quality Agreement, and, if manufactured after establishment of a validated
manufacturing process, shall conform to the Drug Substance Specifications and/or
Bulk Drug Product Specifications, as applicable, upon Delivery;

 

1.11

Section 10.1 is hereby replaced in its entirety with the following:

Indemnification by AMRI. AMRI shall defend (upon Translate Bio’s written
request), indemnify and hold harmless Translate Bio, its Affiliates, and their
respective directors, officers, employees and agents (“Translate Bio
Indemnitees”) from and against any and all suits, claims, losses, demands,
liabilities, damages, costs and expenses (including reasonable attorneys’ fees)
resulting from or arising out of any suit, demand or action by any third party
(“Losses”) to the extent (i) caused by the gross negligence or willful
misconduct of any AMRI Indemnitee; (ii) arising from a claim by a third party
that AMRI Technology used in the performance of the Development Services or
Process (on its own and not in combination with any Translate Bio Materials or
Translate Bio Technology) infringes such third party’s intellectual property
right; or (iii) caused by the breach of any of AMRI’s representations,
warranties (including without limitation the representations made in
Section 7.1(c) herein) or obligations under this Agreement, in each case
relating to the Development Services only; except to the extent of the amount of
any Losses arising out of claims for which Translate Bio is obligated to
indemnify AMRI hereunder.

 

7



--------------------------------------------------------------------------------

1.12

The second sentence of Section 8.1 is hereby amended in its entirety as follows:

Confidential Information of Translate Bio includes, but is not limited to
Translate Bio Existing Technology, Drug Substance-Specific Program Technology,
Bulk Drug Product-Specific Program Technology, the Master Batch Record, the Drug
Substance Specifications and the Bulk Drug Product Specifications.

 

1.13

The first sentence of Section 9.3 is hereby amended in its entirety as follows:

All Drug Substance-Specific Program Technology and Bulk Drug Product-Specific
Program Technology shall be the exclusive property of Translate Bio, and AMRI
shall and hereby does assign all of its rights, title and interest in and to the
Drug Substance-Specific Program Technology and the Bulk Drug Product-Specific
Program Technology to Translate Bio, and shall take such actions as are
reasonably requested by Translate Bio, at Translate Bio’s expense, to effect the
foregoing assignment and in connection with Translate Bio’s efforts to secure
patent protection for such Drug Substance-Specific Program Technology and Bulk
Drug Product-Specific Program Technology.

 

1.14

Except for those provisions of the Agreement referenced in Sections 1.3 through
1.13 above (which shall be as expressly set forth above), all references in the
Agreement to “Drug Substance” shall become references to “Drug Substance and/or
Bulk Drug Product, as applicable” and all references to “Drug Substance
Specifications” shall become references to “Drug Substance Specifications and/or
Bulk Drug Product Specifications, as applicable.”

 

1.15

The Parties expressly agree that the references to Drug Substance in the
Agreement, solely as relates to its use in the Processing of Bulk Drug Product,
shall include (i) Drug Substance Processed by AMRI pursuant to the Agreement, or
(ii) drug substance which is otherwise manufactured by or on behalf of Translate
Bio and provided to AMRI (the “Third Party Drug Substance”). For the avoidance
of doubt, Translate Bio’s obligations with respect to Translate Bio Materials,
as set forth in Section 4.1 of the Agreement, shall apply to any Third Party
Drug Substance. The Parties further agree that AMRI’s obligations with respect
to any testing of the Third Party Drug Substance shall only be as expressly
agreed by the Parties in writing. Notwithstanding the foregoing, AMRI shall not
be responsible for any defects in the Third Party Drug Substance.

 

1.16

In Exhibit B, the table labeled “Translate Bio Equipment” is hereby replaced in
its entirety with the table labeled with same name in Exhibit B-1 attached
hereto.

 

1.17

The Parties agree that promptly following the Amendment Effective Date, they
will prepare a matrix which sets forth the raw materials and consumables to be
provided by each of Translate Bio and AMRI with respect to both the Drug
Substance and the Bulk Drug Product (provided that Drug Substance shall
constitute Translate Bio materials, even if not included on such matrix). Once
both Parties have approved in writing, such

 

8



--------------------------------------------------------------------------------

  matrix shall be binding provided that the Parties may mutually agree to change
the allocation of procurement responsibilities between the Parties for such
materials in writing [**] period following the Amendment Effective Date. For
clarity, in the event new materials are required with respect to the Processing
of Drug Substance and/or Bulk Drug Product or any new products are added to this
Agreement, those changes will be managed through the appropriate quality and
operational systems (e.g., tech transfer, change control) on a timely basis as
required for the Parties to perform their responsibilities pursuant to this
Agreement.

 

1.18

Article 14 is hereby amended as follows:

The “To AMRI” notice is amended and restated as follows:

Albany Molecular Research, Inc.

26 Corporate Circle

Albany, New York 12212

Attn: Steve Lichter

ARTICLE II

MISCELLANEOUS

 

2.1

All capitalized terms used but not defined herein shall have the meaning set
forth in the Agreement.

 

2.2

Except as expressly set forth herein, the amendments provided herein shall not,
by implication or otherwise, limit, constitute a waiver of, or otherwise affect
the rights and remedies of AMRI or Translate Bio under the Agreement, nor shall
it constitute a waiver of any default, nor shall it alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Agreement. The amendments provided herein shall
apply and be effective only with respect to the provisions of the Agreement
specifically referred to by such amendments and all other terms and conditions
in the Agreement shall remain in full force and effect and are hereby ratified
and confirmed.

 

2.3

This Amendment may be executed in two (2) or more counterparts, each of which
will be deemed an original, but all of which together will constitute one
(1) and the same instrument. Any photocopy, PDF or electronic reproduction of
the executed Amendment shall constitute an original.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Amendment Effective Date.

 

9



--------------------------------------------------------------------------------

ALBANY MOLECULAR RESEARCH, INC.     TRANSLATE BIO, INC. By:  

/s/ Steve Lichter

    By:  

/s/ Paul Burgess

Name:  

Steve Lichter

    Name:  

Paul Burgess

Title:  

President

    Title:  

COO and CLO

 

10